            Case 1:19-cv-05731-GHW Document 11 Filed 06/26/19 Page 1 of 2




 15-19/mf
Michael Fernandez
Gina M. Venezia
FREEHILL HOGAN & MAHAR, LLP
80 Pine Street
New York, New York 10005
Tel: (212) 425-1900
Fax: (212) 425-1901
Attorneys for Plaintiff
Hapag Lloyd Aktiengesellschaft

UNITED STATES DISTRICT COURT
--~QQT_l:!~~~-P!§.I~~~I_Qf_~w__y_9fil(_________ _

IN THE MATTER OF THE COMPLAINT OF                              IN ADMIRALTY

HAPAG-LLOYD AKTIENGESELLSCHAFT
a/k/a HAPAG-LLOYD AG
                                                               19-cv-   ff '13 J { e l:fwJ
AS OWNERS AND OPERATORS OF THE                                 STIPULATION FOR COSTS
M/V YANTIAN EXPRESS



           WHEREAS, Plaintiff has instituted or will be instituting proceedings in this Court,

pursuant to 46 U.S.C. §§ 30505 & 30511, for exoneration from or limitation of liability with

respect to all claims, loss, damage or liability arising out of or relating to a fire that occurred on

or about January 3, 2019, during a voyage of the M/V YANTIAN EXPRESS (the "Vessel") and

the subsequent firefight and salvage efforts, the facts of which are more particularly set forth in

the accompanying Complaint, or for any other matter arising during the voyage on which the

Vessel was then engaged, in which proceedings Plaintiff prays, among other things, that the

Court issue a notice to all persons asserting claims with respect to the matters for which the

Complaint has been filed, notifying them to file their respective claims with the Clerk of this

Court and to serve on Plaintiffs attorneys a copy thereof, and that an injunction issue restraining

commencement and further prosecution of all claims, suits, actions and proceedings against

Plaintiff, the Vessel, and/or either of their agents, representatives or insurers, with respect to the
506012.1
            Case 1:19-cv-05731-GHW Document 11 Filed 06/26/19 Page 2 of 2




matters in question, except in accordance with the provisions of the notice to be issued herein;

and

           WHEREAS, Plaintiff wishes to provide security for costs as provided for m

Supplemental Admiralty Rule F(l) of the Federal Rules of Civil Procedure;

           NOW THEREFORE, it is hereby stipulated and agreed, for the benefit of whom it may

concern, that The Britannia Steam Ship Insurance Association Limited ("Britannia") by its agent

Tindall Riley (Britannia) Limited, Regis House, 45 King William Street, London EC4R 9AN,

United Kingdom, undertakes to pay into the registry of the Court within ten (10) days after entry

of an order to do so, the sum of $500.00 as security for all costs and expenses which may be

awarded against Plaintiff herein by the final decree of this Court, or upon appeal by an appellate

court, if any appeal; and pending the payment into the Court of such sum, this Stipulation for

Costs shall stand as security for costs as provided for in Supplemental Admiralty Rule F(l).

           The signing of this stipulation by                                       shall not be

construed as binding on him personally or binding on Tindall Riley (Britannia) Limited, but is to

be binding only upon Britannia.

Dated:           New York, New York
                 June /1-;"2019

                                      The Britannia Steam Ship Insurance Association Limited

                                      By:


                                      Name:
                                      Title:    Jo.vA'ltv~-./V        &:>'\\
                                            1\~~'ZO(L       (   Cw+tM.S)



506012.l                                        2
